Name: Commission Regulation (EEC) No 3069/91 of 21 October 1991 on the supply of various consignments of white sugar as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22. 10 . 91 Official Journal of the European Communities No L 290/5 COMMISSION REGULATION (EEC) No 3069/91 of 21 October 1991 on the supply of various consignments of white sugar as food aid Whereas, notably for logistical reasons, certain supplies were not awarded within the first and second deadlines for submission of tenders ; whereas, in order to avoid republication of the notice of invitation to tender, a third deadline for submission of tenders should be opened, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 (1) ( c ) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid man ­ agement (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 2 483 tonnes of sugar ; Whereas it is necessary to provide for the carrying out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4), as amended by Regulation (EEC) No 790/91 0 ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs : Article 1 Cereals shall be mobilized in the Community, as Community food aid for supply to the recipients listed in the Annexes, in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure. The successful tenderer is deemed to have noted and accepted all the general and specific conditions appli ­ cable . Any other condition or reservation included in his tender is deemed unwritten. Article 2 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities, This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 October 1991 . For the Commission Ray MAC SHARRY Member of the Commission (&gt;) OJ No L 370, 30. 12. 1986, p. 1 . (2) OJ No L 174, 7. 7. 1990, p. 6. (3) OJ No L 136, 26. 5. 1987, p. 1 . (4) OJ No L 204, 25. 7. 1987, p. 1 . 0 OJ No L 81 , 28 . 3. 1991 , p. 108. No L 290/6 Official Journal of the European Communities 22. 10 . 91 ANNEX I LOTS A, B, C, and D 1 . Operation Nos ('): 42/91 , 43/91 , 44/91 and 45/91 2. Programme : 1991 3. Recipient (12) : UNRWA Headquarters, Vienna International Centre, PO Box 700, A-1400 Vienna (telex 135310 UNRWA A) 4. Representative of the recipient (2) :  Lots B and C : Latakia Port : UNRWA Field Supply and Transport Officer, Syrian Arab Republic PO Box 4313, Damascus, Syrian Arab  Lot D : Aqaba Port : UNRWA Field Supply and Transport Officer, Jordan, PO Box 484, Amman, Jordan  Lot A : Ashdod Port : UNRWA Field Supply and Transport Officer, West Bank, PO Box 19149, Jerusalem, Israel 5 . Place or country of destination : Lot B : Lebanon ; Lot C : Syrian Arab Republic ; Lot D : Jordan ; Lot A : Israel 6. Product to be mobilized : white sugar 7. Characteristics and quality of the goods : see OJ No C 114, 29. 4. 1991 , p. 1 , (under VA.1 ). Lots A and B (3) ; Lot C (3)( »); Lot D (3) (8). 8. Total quantity : 2 015 tonnes 9 . Number of lots : four (Lot A : 1 037 tonnes ; Lot B : 270 tonnes ; Lot C : 240 tonnes ; Lot D : 468 tonnes). 10 . Packaging and marking : see O.J. No C 114, 29. 4. 1991 p. L (under V.A.2 en VA3) Lot A (4) (10) CO (H). Lots B and C (4) (10) (14) ; Lot D (4)(18). Markings in English Supplementary markings on the packaging : see Annex II 11 . Method of mobilization Q : sugar produced in the Community as defined at (a) and (b) in the sixth subparagraph of Article 24 (la) of Council Regulation (EEC) No 1785/81 (OJ No L 177, 1 . 7. 1981 , p. 4) Lots A, C and D Q ; Lot B f) (17). 12. Stage of supply : free at port of landing  landed 1 3 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : Lot A : Ashdod ; Lots B and C : Latakia ; Lot D : Aqaba 1 6. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 20. 11  20. 12. 1991 18 . Deadline for the supply : 15. 1 . 1992 19. Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders : 5. 11 . 1991 at 12 noon 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 19 . 11 . 1991 at 12 noon (b) period for making the goods available at the port of shipment 3where the supply is awarded at the port of shipment stage : 4. 12.  3. 1 . 1992 (c) deadline for the supply : 29. 1 . 1992 22. 10. 91 Official Journal of the European Communities No L 290/7 B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 3 . 12. 1991 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 18 . 12.  17. 1 . 1992. (c) deadline for the supply : 12. 2. 1992 22. Amount of the tendering security : ECU 1 5 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders : 0 Bureau de l'aide alimentaire, Ã l'attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/46 200 rue de la Loi, B- 1 049 Bruxelles ; telex 22037 AGREC B or 25670 AGREC B 25 . Refund payable on request by the successful tenderer (6) : periodic refund applicable to white sugar on 31 . 10. 1991 , fixed by Commission Regulation (EEC) No 2961 /91 (OJ No L 282, 10 . 10 . 1991 , p. 9) No L 290/8 Official Journal of the European Communities 22. 10. 91 LOT E 1 . Operation No ('): 799/90 2. Programme : 1990 3. Recipient (l2) : (Mr GaudÃ ©) UNHCR, Case Postale 2500, CH-121 1 Geneva 2 Depot ; tel. 739 84 80, telex 412404 UNHCR CH 4. Representative of the recipient (2) : Le dÃ ©lÃ ©guÃ © rÃ ©gional du HCR pour 1 Afrique Occidentale BP 3125 / Place Bakou, km 2,5, route de Rufisque, Angle route de l'Arsenal, Colobane, Dakar, telex 21696 HCR SG ; tel 00221 21 56 29 ; fax 22 55 09 (via UNDP) 5. Place or country of destination : Senegal 6. Product to be mobilized : white sugar 7. Characteristics and quality of the goods (3) : see OJ No C 114, 29. 4. 1991 , p. 1 (under VAI) 8 . Total quantity : 180 tonnes 9. Number of lots : One 10. Packaging and marking (4) (8) : see OJ No C 114, 29 . 4. 1991 , p. 1 (under VA2 and VA.3) Markings in French Supplementary markings on the packaging : see Annex II 11 . Method of mobilization f) : sugar produced in the Community as defined at (a) and (b) in the sixth subparagraph of Article 24 (la) of Council Regulation (EEC) No 1785/81 (OJ No L 177, 1 . 7. 1981 , p. 4) 12. Stage of supply : free at destination 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing : UNHCR depot at Richard Toll 1 7. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 20. 11  20. 12. 1991 18. Deadline for the supply : 15. 1 . 1992. 19. Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders : 5. 11 . 1991 at 12 noon 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 19. 11 . 1991 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 4. 12  3. 1 . 1992 (c) deadline for the supply : 29. 1 . 1992 B. In the case of a third invitation to tender : (a) deadline for the submission of tenders 3 . 12. 1991 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 18 . 12.  17. 1 . 1992 (c) deadline for the supply : 12. 2. 1992 22. 10. 91 Official Journal of the European Communities No L 290/9 22. Amount of the tendering security : ECU 15 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders 0 : Bureau de l'aide alimentaire , a l'attention de Monsieur N. Arend, Batiment Loi 120, bureau 7/46, 200 rue de la Loi, B-1049 Bruxelles ; telex 22037 AGREC B or 25670 AGREC B 25. Refund payable on request by the successful tenderer (6) : periodic refund applicable to white sugar on 31 . 10 . 1991 fixed by Commission Regulation (EEC) No 2961 /91 (OJ No L 282, 10. 10. 1991 , p. 9) No L 290/10 Official Journal of the European Communities 22. 10 . 91 LOT F 1 . Operation Nos ('): see Annex II 2. Programme : 1991 3. Recipient ( ,2) : Euronaid, Rhijngeesterstraatweg 40, Postbus 77, NL-2340 AB Oegstgeest 4. Representative of the recipient (2) : see OJ No C 103, 16. 4. 1987 5. Place or country of destination : see Annex II 6. Product to be mobilized : white sugar 7. Characteristics and quality of the goods (3) : see OJ No C 1 14, 29. 4. 1991 , p. 1 , (under V.A.1 .) 8 . Total quantity : 288 tonnes 9. Number of lots : One (five parts : Fl : 18 tonnes ; F2 : 18 tonnes ; F3 : 162 tonnes ; F4 : 60 tonnes ; F5 : 30 tonnes) 10. Packaging and marking : see OJ No C 114, 29. 4. 1991 , p. 1 (under VA.2 and VA3). Fl and F2 (&lt;) O (,s) ('*) ; F3, F4 and F5 (&lt;)(13) Markings in French, English, Portuguese, Spanish Supplementary markings on the packaging : see Annex II 11 . Method of mobilization Q : sugar produced in the Community as defined at (a) and (b) in the sixth subparagraph of Article 24 (la) of Council Regulation (EEC) No 1785/81 (OJ No L 177, 1 . 7. 1981 , p. 4) 12. Stage of supply : free at port of shipment 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 20. 9 - 20. 10 . 1991 18. Deadline for the supply :  19. Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders : 5 . 11 . 1991 at 12 noon 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 19 . 11 . 1991 at 12 noon (b) period for making the goods available at the port of shipment : 4. 12. 1991 - 3 . 1 . 1992 (c) deadline for the supply :  B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 3 . 12. 1991 at 12 noon (b) period for making the goods available at the port of shipment : 18 . 12. 1991 - 17. 1 . 1992 (c) deadline for the supply :  22. Amount of the tendering security : ECU 1 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders : (^ Bureau de l'aide alimentaire, Ã l'attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/46, 200, rue de la Loi, B-1049 Bruxelles ; telex 22037 AGREC B or 25670 AGREC B 25. Refund payable on request by the successful tenderer (6) : periodic refund applicable to white sugar on 31 . 10. 1991 , fixed by Commission Regulation (EEC) No 2961 /91 (OJ No L 282, 10. 10 . 1991 , p. 9) 22. 10. 91 Official Journal of the European Communities No L 290/11 Notes : (') The operation number is to be quoted in all correspondence. (2) Commisson delegate to be contacted by the successful tenderer : see list published in OJ No C 114, 29. 4. 1991 , p. 33. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium-134 and -137 levels. The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following documents :  phytosanitary certificate,  certificate of origin. (4) Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R\ (*) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of these Annexes, evidence that the tendering security referred to in Article 7 (4) (a) of Regu ­ lation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of these Annexes,  or by telecopier on one of the following numbers in Brussels : 235 01 32, 236 10 97, 235 01 30, 236 20 05, 236 33 04. (6) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987) is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of these Annexes. f) The rule provided at the second indent of Article 18 (2) (a) Regulation (EEC) No 2103/77 is binding for determination of the sugar category. (8) Manufacturing and expiration dates must be printed on each individual bag, (') The phytosanitary certificate and the certificate of origin must be signed and stamped by a Syrian Consu ­ late, including a statement that consular fees and charges have been paid. (I0) The contracted shipping terms shall be considered full liner terms (liner in/liner out) free Ashdod/ Latakia, container yard and is understood to cover 1 5 days  Saturdays, Sundays and official public and religious holidays excluded  free of container detention charges at the port of discharge taken from the day/time of the arrival of the vessel. The 15 days free of container detention charges should be clearly marked on the bill of lading. Bona fide detention charges levied in respect of container detention(s) in excess of the said 15 days as detailed above will be born by UNRWA. UNRWA shall not pay/not be charged any container deposit fees. (") Ashdod : Consignment to be stowed in 20-foot containers containing not more than 17 tonnes each, net. i (12) The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required and how they are to be distributed. (13) The supplier should send a duplicate of the original invoice to : M. De Keyzer and SchÃ ¼tz BV, Postbus 1438, Blaak 16, NL-3000 BK Rotterdam. (H) Shipment to take place in 20-foot containers, conditions FCL/LCL. Shippers-count-load and stowage (cls). No L 290/12 Official Journal of the European Communities 22. 10. 91 (,5) The successful tenderer has to submit to the recipent's agent complete packing list of each container, specifying number of bags belonging to each shipping number as specified in the invitation to tender. The successful tenderer has to seal each container with a numbered locktainer, number of which to be provided to the beneficiary's forwarder. (16) Shipment to take place in 20-foot containers, condition FCL/LCL. The supplier shall be responsible for the cost of making the containers available in the stack position at the container terminal at the port of shipment. The recipient shall be responsible for all subsequent loading costs, including the cost of moving the containers from the container terminal . The provisions of Article 13 (2), second paragraph, of Regulation (EEC) No 2200/87 shall not apply. (17) The bill of lading must indicate 'Latakai for Lebanon  goods in transit.' ('") To be delivered on standard pallets  wrapped in shrunk plastic cover, with three external nylon straps in each direction to secure the unit-load. 22. 10. 91 Official Journal of the European Communities No L 290/ 13 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II DesignaciÃ ³n del lote Parti Cantidad total del lote (en toneladas) TotalmÃ ¦ngde (tons) Cantidades parciales (en toneladas) DelmÃ ¦ngde (tons) Beneficiario Modtager PaÃ ­s destinatario Modtagerland InscripciÃ ³n en el embalaje Emballagens pÃ ¥tegning Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o do lote Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale du lot (en tonnes) QuantitÃ totale della partita (in tonnellate) Totale hoeveelheid van de partij (in ton) Quantidade total (em toneladas) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde BeneficiÃ ¡rio Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland PaÃ ­s destinatÃ ¡rio Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking InscriÃ §Ã £o na embalagem A 1 037 UNRWA Israel Action No 42/91 / Gift to UNRWA to Palestine refugees / Ashdod B 270 UNRWA Lebanon Action No 43/91 / Gift to UNRWA to Palestine refugees / Latakia for Lebanon C 240 UNRWA Syria Action No 44/91 / Gift to UNRWA to Palestine refugees / Latakia D 468 UNRWA Jordan Action No 45/91 / Gift to UNRWA to Palestine refugees / Aqaba / Expiry date : E 180 . UNHCR SÃ ©nÃ ©gal Action n ° 799/90 / Programme du HCR pour les rÃ ©fugiÃ ©s / SÃ ©nÃ ©gal F 288 F 1 : 18 Caritas Germany Niger Action n ° 672/91 / Niger / Caritas Allemagne / 910426 / Niamey via LomÃ © / Pour distribution gratuite F 2 : 18 Oikos Angola 1 AcÃ §Ã £o n? 673/91 / Angola / Oikos / 916703 / Malanje via Luanda / Destinado a distribuiÃ §Ã £o gratuita F 3 : 162 Oxfam Belgium Nicaragua AcciÃ ³n n0 674/91 / Nicaragua / Oxfam B / 910810 / Managua via Corinto / Destinado a la distribuciÃ ³n gratuita F 4 : 60 Caritas Germany Ethiopia Action No 675/91 / Ethiopia / Caritas Germany / 910418 / Addis Ababa via Assab / For free distribution F 5 : 60 Caritas Germany Ethiopia Action No 676/91 / Ethiopia / Caritas Germany / 910419 / Asmara via Massawa / Option Assab / For free distribution